DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response Under 37 C.F.R. 1.111
The Response, filed on October 14, 2022, has been received and made of record. 

Response to Arguments
Regarding the objection to claim 20, Applicant has amended the claim to address the previously identified informality.  Therefore, the outstanding objection to claim 20 is withdrawn.
Regarding the 35 U.S.C. 112(a) rejection of claims 11 and 12, Applicant alleges that “clear support for the limitations of claim 11 is explicitly provided by paragraph [0051] of the specification” (Remarks, p. 7).  
Applicant also alleges “All of the clamed [sic] limitations are clearly disclosed in the above-quoted paragraph [0051] and subsection (a), together with FIG. 4 and its supporting description” (Remarks, p. 8).
	 The elements of claims 11, introduced via amendment after the original filing, are as follows:
 “wherein the processing of the image data to determine the sharpness metric comprises: 
extracting a plurality of video frames from video content forming part of the image data; 
calculating a respective sharpness value for each of the plurality of video frames; 
determining a count of video frames in the plurality of video frames for which the sharpness metric transgresses a predefined threshold; and 
in response to and conditional upon identifying that the count of threshold-transgressing video frames exceeds a pre-defined threshold number, performing the automatic adjusting of the shutter speed parameter of the camera.”  

Applicant’s alleged support, paragraphs [0051-52] in their entirety, provides (with bolding emphasis below corresponds to bolding of material from Applicant’s Remarks):
[0051] It is again emphasized that the example operation of FIG. 4 pertains only to automatic adjustment of a single image capture parameter (here, camera ISO level) and that different auto-tuning metrics can be applied in other embodiments. Note that processes similar or corresponding to that of FIG. 4 can in some embodiments be performed instead or in addition for automated adjustment of different image capture parameters based on the processing of image data from the camera 69. Other example image capture parameters which can be auto-adjusted based on the image data include, but are not limited to: 
[0052] (a) camera shutter speed based on one or more of an image brightness metric and an image sharpness/blurriness metric; 
Although Applicant is found to bold various words from the passage, such as camera shutter speed and sharpness… metric, as well as broad passages such as “different auto-tuning metrics can be applied in other embodiments” and “Other example image capture parameters which can be auto-adjusted based on the image data include,” Applicant is not found to explain how said buzzwords or broad passages equate to, correspond to, or amount to “clear support for the limitations of claims 11 is explicitly provided by paragraph [0051] of the specification” (Remarks, p. 7).   Further, it is unclear from both the original disclosure, as well as Applicant’s assertions of support, how the cited materials provide a written description in full, clear, concise, and exact terms to provide for, or even how the assertions of support correspond to the recited:
extracting a plurality of video frames from video content forming part of the image data; 
calculating a respective sharpness value for each of the plurality of video frames; 
determining a count of video frames in the plurality of video frames for which the sharpness metric transgresses a predefined threshold; and 
in response to and conditional upon identifying that the count of threshold-transgressing video frames exceeds a pre-defined threshold number, performing the automatic adjusting of the shutter speed parameter of the camera.
	As neither the original disclosure nor Applicant’s assertions of support disclose the elements of extracting, calculating, determining and performing as recited in claim 11 (and from which claim 12 depends and inherits all limitations therefrom), the Examiner stands behind the rejection.
Regarding the 35 U.S.C. 112(a) rejection of claim 12, the original disclosure was not found to disclose: “wherein the video content from which the plurality of video frames are extracted and with reference to which the sharpness metric is determined is limited to video content captured by the camera responsive to user engagement with an input mechanism to activate image-capture by the camera, with the shutter speed parameter being adjusted for immediately subsequent nonvideo photographic mode image-capture.”  
Applicant alleges that “clear support for the limitations” (Remarks, p. 7).  Applicant also alleges “All of the clamed [sic] limitations are clearly disclosed in the above-quoted paragraph [0051] and subsection (a), together with FIG. 4 and its supporting description” (Remarks, p. 8).
Although Applicant is found to bold keywords from the passage, such as camera shutter speed and sharpness metric, as well as passages such as “different auto-tuning metrics can be applied in other embodiments” and “Other example image capture parameters which can be auto-adjusted based on the image data include,” Applicant is not found to explain how said keywords or passages equate to or amount to “clear support for the limitations” (Remarks, p. 7).   Further, it is unclear from both the original disclosure, as well as Applicant’s assertions of support, how the cited materials provide a written description in full, clear, concise, and exact terms to provide for, or even how the assertions of support correspond to the recited:
“wherein the video content from which the plurality of video frames are extracted and with reference to which the sharpness metric is determined is limited to video content captured by the camera responsive to user engagement with an input mechanism to activate image-capture by the camera, with the shutter speed parameter being adjusted for immediately subsequent nonvideo photographic mode image-capture
As neither the original disclosure nor Applicant’s assertions of support are found to provide a disclosure of the recited material, the Examiner stands behind the rejection.
Regarding the 35 U.S.C. 112(a) rejection of claim 20, Applicant alleges that “clear support for the limitations” (Remarks, p. 7).  Applicant also alleges “All of the clamed [sic] limitations are clearly disclosed in the above-quoted paragraph [0051] and subsection (a), together with FIG. 4 and its supporting description” (Remarks, p. 8).
	 The elements of claims 20, introduced via amendment after the original filing, are as follows:
 “wherein the camera controller is configured such that processing of the image data to determine the sharpness metric comprises: 
extracting a plurality of video frames from video content forming part of the image data; 
calculating a respective sharpness value for each of the plurality of video frames; 
determining a count of video frames in the plurality of video frames for which the sharpness metric transgresses a predefined threshold; and
 in response to and conditional upon identifying that the count of threshold-transgressing video frames exceeds a pre-defined threshold number, performing the automatic adjusting of the shutter speed parameter of the camera.”  
Applicant’s alleged support, paragraphs [0051-52] in their entirety, provides (with bolding emphasis below corresponds to bolding of material from Applicant’s Remarks):
[0051] It is again emphasized that the example operation of FIG. 4 pertains only to automatic adjustment of a single image capture parameter (here, camera ISO level) and that different auto-tuning metrics can be applied in other embodiments. Note that processes similar or corresponding to that of FIG. 4 can in some embodiments be performed instead or in addition for automated adjustment of different image capture parameters based on the processing of image data from the camera 69. Other example image capture parameters which can be auto-adjusted based on the image data include, but are not limited to: 
[0052] (a) camera shutter speed based on one or more of an image brightness metric and an image sharpness/blurriness metric; 
Although Applicant is found to bold keywords from the passage, such as camera shutter speed and sharpness metric, as well as passages such as “different auto-tuning metrics can be applied in other embodiments” and “Other example image capture parameters which can be auto-adjusted based on the image data include,” Applicant is not found to explain how said keywords or passages equate to or amount to “clear support for the limitations” (Remarks, p. 7).   Further, it is unclear from both the original disclosure, as well as Applicant’s assertions of support, how the cited materials provide a written description in full, clear, concise, and exact terms to provide for, or even how the assertions of support correspond to the recited: 
wherein the camera controller is configured such that processing of the image data to determine the sharpness metric comprises:
extracting a plurality of video frames from video content forming part of the image data; 
calculating a respective sharpness value for each of the plurality of video frames; 
determining a count of video frames in the plurality of video frames for which the sharpness metric transgresses a predefined threshold; and 
in response to and conditional upon identifying that the count of threshold-transgressing video frames exceeds a pre-defined threshold number, performing the automatic adjusting of the shutter speed parameter of the camera.
	As neither the original disclosure nor Applicant’s assertions of support disclose the elements of extracting, calculating, determining and performing as recited in claim 20, the Examiner stands behind the rejection.
Regarding the 35 U.S.C. 102 rejection of claim 2-6 and 13-17, Applicant alleges that the Conrad reference’s teaching of a sharpness metric, i.e., motion is a sharpness metric based on relationship to blurring, [0046] and [0049]) “is not an image sharpness metric” (Remarks, p. 9).  The Examiner respectfully disagrees.
Although Applicant provides their own interpretations of the Conrad reference, as well as their own interpretations of what constitutes sharpness (not provided within the disclosure) (Remarks, p. 9), Applicant fails to provide evidence for their unsupported assertions and conclusions that motion is not an image sharpness metric.  
Further, prior to the inclusion of the term “sharpness metric” in the claims added by amendment and not included the original filing, the term “sharpness” was only included briefly in paragraphs [0052-54] and [0057] and is only found to be presented expressly as “an image sharpness/blurriness metric.”  The original disclosure is not found to disclose or provide a description of what could be considered the included “an image sharpness/blurriness metric”  nor what constitutes the added “image sharpness metric.”  Based on the limited terminology and usage within the originally filed disclosure, the recited “sharpness metric” is interpreted to be related, although without restriction by the disclosure to the breadth of the association, to some form of sharpness/blurriness.
As Conrad discloses performing operations comprising processing the image data to determine a sharpness metric for one or more images represented by the image data in that Conrad provides: the motion detector determines whether there is relative motion between the image device and the object ([0046]), and a first frame of the image and a second frame of the image may differ when there is relative motion between the image device and the object ([0049]); adjustments such as exposure time improve image quality by reducing, for example, noise and blur characteristics due to relative movement between the imaging device and object during operation ([0054]).  Conrad also provides: based at least in part on the sharpness metric, performing automatic adjustment of a shutter speed parameter of the camera in that changing exposure time affects blur (e.g., [0059]).  In light of the above relationships to blur, in light of the original disclosures associations of “sharpness/blurriness,” and in light of the fact that the claim as currently written does not define or restrict what constitutes “a sharpness metric”, the Examiner stands behind the teachings of the art against the claim languages as currently presented.  The rejections of dependent claims 3-6, as well as similar claims 13 and dependent claims 14-17 are stood behind based on the same rationale as above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 12 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 11 and 12, the disclosure, as originally filed, is not found to disclose “wherein the processing of the image data to determine the sharpness metric comprises: extracting a plurality of video frames from video content forming part of the image data; calculating a respective sharpness value for each of the plurality of video frames; determining a count of video frames in the plurality of video frames for which the sharpness metric transgresses a predefined threshold; and in response to and conditional upon identifying that the count of threshold-transgressing video frames exceeds a pre-defined threshold number, performing the automatic adjusting of the shutter speed parameter of the camera.”  Even though figure 4 is directed to ISO levels of a camera, neither the figures nor the specification are found to disclose the elements of extracting, calculating, determining and performing as recited in claim 11, from which claim 12 depends and inherits all limitations therefrom.  It is also noted that Applicant was not found to provide support for the newly added claims in the preliminary amendment dated July 28, 2020.  In light of a lack or original disclosure, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 12, the disclosure, as originally filed, is not found to disclose “wherein the video content from which the plurality of video frames are extracted and with reference to which the sharpness metric is determined is limited to video content captured by the camera responsive to user engagement with an input mechanism to activate image-capture by the camera, with the shutter speed parameter being adjusted for immediately subsequent nonvideo photographic mode image-capture.”  Even though figure 4 is directed to ISO levels of a camera, neither the figures nor the specification are found to disclose the above recited elements.  It is also noted that Applicant was not found to provide support for the newly added claims in the preliminary amendment dated July 28, 2020. In light of a lack or original disclosure, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 20, the disclosure, as originally filed, is not found to disclose “wherein the the camera controller is configured such that processing of the image data to determine the sharpness metric comprises: extracting a plurality of video frames from video content forming part of the image data; calculating a respective sharpness value for each of the plurality of video frames; determining a count of video frames in the plurality of video frames for which the sharpness metric transgresses a predefined threshold; and in response to and conditional upon identifying that the count of threshold-transgressing video frames exceeds a pre-defined threshold number, performing the automatic adjusting of the shutter speed parameter of the camera.”  Even though figure 4 is directed to ISO levels of a camera, neither the figures nor the specification are found to disclose the controller extracting, calculating, determining and performing as recited in claim 20.  It is also noted that Applicant was not found to provide support for the newly added claims in the preliminary amendment dated July 28, 2020.  In light of a lack or original disclosure, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-6 and 13-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2014/0098254 to Conard.
	Regarding claim 2, Conard teaches a method comprising using a camera (e.g., fig. 3, element 210; [0033]) incorporated in a portable electronic device (e.g., fig. 3, device 100), capturing image data according to a plurality of image capture parameters (e.g., [0041]), and using one or more computer processors incorporated in the portable electronic device (e.g., fig. 5, element 515; [0053], [0046]), performing operations comprising processing the image data to determine a sharpness metric for one or more images represented by the image data (e.g., [0046], [0049], motion is a sharpness metric based on relationship to blurring), and based at least in part on the sharpness metric, performing automatic adjustment of a shutter speed parameter of the camera (e.g., [0059], changing exposure time affects blur).  
Regarding claim 3, Conard teaches all of the limitations of claim 3 (see the 35 U.S.C. 102 rejection of claim 2, supra) including teaching wherein the processing of the image data includes determining, for one or more images represented by the image data, at least one further image metric in addition to the sharpness metric (e.g., [0044-45], luminance).  
Regarding claim 4, Conard teaches all of the limitations of claim 4 (see the 35 U.S.C. 102 rejection of claim 3, supra) including teaching wherein the at least one further image metric includes an image brightness metric (e.g., [0044-45], luminance), and wherein the automatic adjustment of the shutter speed parameter is based at least in part on both the sharpness metric and the image brightness metric (e.g., [0059]). 
Regarding claim 5, Conard teaches all of the limitations of claim 5 (see the 35 U.S.C. 102 rejection of claim 3, supra) including teaching the method further comprising, based at least in part on the at least one further image metric, performing automatic modification of one or more further image capture parameters in addition to the shutter speed parameter (e.g., [0059], adjustment of gain).  
Regarding claim 6, Conard teaches all of the limitations of claim 6 (see the 35 U.S.C. 102 rejection of claim 5, supra) including teaching wherein the automatic modification of the one or more further image capture parameters comprises modifying a camera exposure setting of the camera based at least in part on the sharpness metric and based at least in part on an image brightness metric calculated as part of the at least one further image metric (e.g., [0062], adjustment of exposure time based on motion and luminance values).  
Regarding claim 13, Conard teaches a device comprising: a frame (e.g., fig. 3, device 100), a camera mounted on the frame and configured to capture and process image data according to a plurality of image capture parameters (e.g., fig. 3, element 210; [0033]), and a camera controller incorporated in the frame (e.g., fig. 5, element 515; [0053], [0046]) and configured to perform operations comprising: processing the image data to determine a sharpness metric for one or more images represented by the image data (e.g., [0046], [0049], motion is a sharpness metric based on relationship to blurring), and based at least in part on the sharpness metric, performing automatic adjustment of a shutter speed parameter of the camera (e.g., [0059], changing exposure time affects blur).  
Regarding claim 14, Conard teaches all of the limitations of claim 14 (see the 35 U.S.C. 102 rejection of claim 13, supra) including teaching wherein the camera controller is configured such that the processing of the image data includes determining, for one or more images represented by the image data, at least one further image metric in addition to the sharpness metric (e.g., [0044-45], luminance).  
Regarding claim 15, Conard teaches all of the limitations of claim 15 (see the 35 U.S.C. 102 rejection of claim 14, supra) including teaching wherein the camera controller is configured such that: the at least one further image metric includes an image brightness metric (e.g., [0044-45], luminance), and wherein the automatic adjustment of the shutter speed parameter is based at least in part on both the sharpness metric and the image brightness metric (e.g., [0059]).
Regarding claim 16, Conard teaches all of the limitations of claim 16 (see the 35 U.S.C. 102 rejection of claim 14, supra) including teaching wherein the camera controller is further configured to, based at least in part on the at least one further image metric, perform automatic modification of one or more further image capture parameters in addition to the shutter speed parameter (e.g., [0059], adjustment of gain).  
Regarding claim 17, Conard teaches all of the limitations of claim 17 (see the 35 U.S.C. 102 rejection of claim 16, supra) including teaching wherein the camera controller is configured such that the automatic modification of the one or more further image capture parameters comprises modifying a camera exposure setting of the camera based at least in part on the sharpness metric and based at least in part on an image brightness metric calculated as part of the at least one further image metric (e.g., [0062], adjustment of exposure time based on motion and luminance values).  
Regarding claim 21, Conard teaches all of the limitations of claim 21 (see the 35 U.S.C. 102 rejections of claim 2 and 13, supra and fig. 3, element 515, [0053], established as processor). 

Allowable Subject Matter
Claims 7-10, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697